Name: Commission Regulation (EC) No 2194/98 of 12 October 1998 amending Regulation (EC) No 2629/97 as regards ear-tags in the framework of the system for the identification and registration of bovine animals (Text with EEA relevance)
 Type: Regulation
 Subject Matter: marketing;  means of agricultural production;  agricultural activity;  international law;  research and intellectual property
 Date Published: nan

 Avis juridique important|31998R2194Commission Regulation (EC) No 2194/98 of 12 October 1998 amending Regulation (EC) No 2629/97 as regards ear-tags in the framework of the system for the identification and registration of bovine animals (Text with EEA relevance) Official Journal L 276 , 13/10/1998 P. 0004 - 0004COMMISSION REGULATION (EC) No 2194/98 of 12 October 1998 amending Regulation (EC) No 2629/97 as regards ear-tags in the framework of the system for the identification and registration of bovine animals (Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products (1), and in particular Article 10(a) thereof,Whereas Commission Regulation (EC) No 2629/97 (2), as amended by Regulation (EC) No 1177/98 (3), lays down detailed rules as regards ear-tags, holding registers and passports in the framework of the system of the identification and registration of bovine animals;Whereas in order to avoid difficulties in the domain of intra-Community trade in bovine animals and to clarify the current rules, it is necessary to authorise keepers to acquire in advance, if they so wish and in compliance with the national provisions, the appropriate quantity of ear-tags to cover their needs for a period of no more than one year;Whereas Regulation (EC) No 2629/97 should be amended accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the European Agricultural Guidance and Guarantee Fund Committee,HAS ADOPTED THIS REGULATION:Article 1 In Article 1 of Regulation (EC) No 2629/97, the following paragraph 5 is added:'5. Keepers shall be authorised to acquire in advance, if they so wish and in compliance with the applicable national provisions, the appropriate quantity of ear-tags to cover their needs for a period of no more than one year. In the case of holdings which have no more than five animals, the competent authority may provide in advance five pairs of ear-tags.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply with effect from 1 October 1998.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 117, 7. 5. 1997, p. 1.(2) OJ L 354, 30. 12. 1997, p. 19.(3) OJ L 163, 6. 6. 1998, p. 19.